            Case 1:19-cv-05617-AKH Document 6 Filed 07/08/19 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF NEW YORK

FELIPE RAMALES,
                                                    CASE NO.: 19-cv-5617
       Plaintiff,
                                                    ANSWER TO COMPLAINT
vs.

STITCH & COUTURE, INC.,                             JURY TRIAL DEMANDED

       Defendant.




                             STITCH & COUTURE, INC.’S
                       ANSWER, DEFENSES AND COUNTERCLAIMS

       Defendant, Stitch & Couture, Inc. (“Stitch” or “Defendant”), by and through its attorneys,

for its Answer, Defenses and Counterclaims (the “Answer”) to the complaint (the “Complaint”)

of plaintiff, Felipe Ramales (“Ramales” or “Plaintiff”), states as follows:

                                      NATURE OF THE ACTION

       1.      Defendant denies the allegations contained in ¶1of the Complaint.

                                    JURISDICTION AND VENUE

       2.      Defendant admits the allegations contained in ¶2 of the Complaint to the extent

that the Complaint appears to allege acts of copyright infringement under the Copyright Act, 17

U.S.C. § 101 et seq., and this Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a).

       3.      Defendant admits the allegations contained in ¶3 of the Complaint.

       4.      Defendant admits the allegations contained in ¶4 of the Complaint.
            Case 1:19-cv-05617-AKH Document 6 Filed 07/08/19 Page 2 of 5



                                           PARTIES

       5.      Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations contained in ¶5 of the Complaint and therefore denies them.

       6.      Defendant admits the allegations contained in ¶6 of the Complaint.

                                  STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photographs

       7.      Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations contained in ¶7 of the Complaint and therefore denies them.

       8.      Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations contained in ¶8 of the Complaint and therefore denies them.

       9.      Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations contained in ¶9 of the Complaint and therefore denies them.

       10.     Defendant is without information or knowledge sufficient to form a belief as to

the truth of the allegations contained in ¶10 of the Complaint and therefore denies them.

       B.      Defendant’s Infringing Activities

       11.     Defendant denies the allegations contained in ¶11 of the Complaint.

       12.     Defendant admits the allegations contained in ¶12 of the Complaint.

                           FIRST CLAIM FOR RELIEF
                (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                              (17 U.S.C. §§ 106, 501)

       13.     Defendant incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Defendant denies the allegations contained in ¶14 of the Complaint.

       15.     Defendant denies the allegations contained in ¶15 of the Complaint.



                                                2
            Case 1:19-cv-05617-AKH Document 6 Filed 07/08/19 Page 3 of 5



       16.     Defendant denies the allegations contained in ¶16 of the Complaint.

       17.     Defendant denies the allegations contained in ¶17 of the Complaint.

       18.     Defendant denies the allegations contained in ¶18 of the Complaint.

       19.     Defendant denies the allegations contained in ¶19 of the Complaint.

                      SECOND CLAIM FOR RELIEF
     (INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT)
                           (17 U.S.C. §§ 1202)

       20.     Defendant incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

       21.     Defendant denies the allegations contained in ¶21 of the Complaint.

       22.     Defendant denies the allegations contained in ¶22 of the Complaint.

       23.     Defendant denies the allegations contained in ¶23 of the Complaint.

       24.     Defendant denies the allegations contained in ¶24 of the Complaint.

       25.     Defendant denies the allegations contained in ¶25 of the Complaint.

       26.     Defendant denies the allegations contained in ¶26 of the Complaint.

       27.     Defendant denies the allegations contained in ¶27 of the Complaint.

                                            DEFENSES

       1.      Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s unclean hands.

       2.      Plaintiff’s claims are barred, in whole or in part, by the doctrine of fair use.

       3.      Plaintiff’s claims are barred, in whole or in part, by the doctrine of equitable

estoppel.

       4.      Plaintiff’s claims are barred, in whole or in part, by the doctrine of copyright

misuse.




                                                  3
            Case 1:19-cv-05617-AKH Document 6 Filed 07/08/19 Page 4 of 5



       5.      Plaintiff’s claims are barred, in whole or in part, by the doctrine of de minimis

use.

       6.      Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s implied consent.

       7.      Plaintiff’s claims are barred, in whole or in part, by Defendant’s lack of volition.

       8.       Plaintiff’s claims are barred, in whole or in part, because upon information and

belief, Plaintiff is not the exclusive owner of the asserted copyright(s).

                                        PRAYER FOR RELIEF

       WHEREFORE, Defendants pray that this Court find judgment for Defendant as follows:

       A. The denial of Plaintiff’s request for judgment in its entirety;

       B. The dismissal of Plaintiff’s action in its entirety;

       C. A finding that the copyright is not infringed by Defendant;

       D. An award to Defendant its full costs and attorneys fees; and

       E. Such other and further relief as the Court may deem just and proper.

                                          JURY TRIAL

       Defendant requests all of the claims be tried by a jury.

Dated: July 8, 2019                                   Respectfully submitted:
       Scarsdale, New York
                                                      LACKENBACH SIEGEL, LLP

                                                      /Robert B. Golden/
                                                      Robert B. Golden
                                                      One Chase Road
                                                      Lackenbach Siegel Building
                                                      Scarsdale, New York 10583
                                                      914-723-4300
                                                      914-723-4301 fax
                                                      rgolden@LSLLP.com




                                                 4
          Case 1:19-cv-05617-AKH Document 6 Filed 07/08/19 Page 5 of 5



                                      Certificate of Service

       I hereby certify that on this 8th day of July, 2019, I electronically transmitted the

foregoing document to the Clerk’s Office using the ECF system for filing, and transmittal of a

Notice of Electronic Filing to all CM/ECF registrants of record in this matter.


               Dated: July 8, 2019                                  /s/ Marlana Del Colle
                      Scarsdale, NY                                   Marlana Del Colle




                                                 5
